Citation Nr: 1223565	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-39 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1945 to November 1946.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled to appear at a travel board hearing in May 2012, but in correspondence received, he cancelled his request for a hearing and requested that the case be forwarded to the Board for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  


REMAND

The Veteran contends that service connection should be established for a back disorder.  The Veteran asserts that he sustained a back injury while on active duty, and that a treatment report stating that he received treatment for nasopharyngitis and laryngitis is erroneous.  He asserts that he actually was treated for a back injury in service.  

The record includes a March 1962 report from the Houston VA Medical Center (VAMC) that the Veteran was treated with spinal manipulation for herniation of the nucleus pulposus at L4 and L5, with right sciatic radiation, but no clinical records from this treatment have been associated with the claims folder.  The record also includes numerous references in reports of private treatment that the Veteran underwent lumbar laminectomy surgery at the VAMC in 1963, which could have significant probative value.  These records have not been associated with the claims folder.  

In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is some competent evidence of a current disability of the low back.  Private treatment records that have been associated with the claims folder show that the Veteran has been diagnosed as having degenerative disc and joint disease of the lumbar spine.  With regard to evidence establishing that an event, injury, or disease occurred in service, the Veteran claims that he sustained a back injury in service in December 1945 during field maneuvers when he jumped off a military truck, and that his back injury required treatment.  In addition, the record includes a statement from a fellow serviceman to the effect that the Veteran sustained a back injury during service.  With regard to an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, the Veteran has written and asserted that his current back disability originated from the in-service back injury, and that he had medical treatment for the back after service.  For these reasons, the Board finds that the Veteran has not been afforded a medical examination or medical opinion on the question of etiology of his low back disability, and an examination and opinion is warranted in this case.  

Accordingly, the issue of service connection for a low back disorder is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the Houston VAMC and request copies of any and all VA treatment/clinical records, both outpatient and inpatient (hospitalization), that the Veteran may have received at that facility from 1960 to 1969.  

2.  The RO/AMC should arrange for a VA medical examination to assist in ascertaining the etiology of his back disability.  The VA examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any current low back disability is related to a back injury during service.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

